DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 20, 21 and 29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Boekel et al. (“Selection of diagnostic marker peptides for autoimmune diseases using synthetic peptide libraries,” Autoantigens and Autoantibodies: Diagnostic Tools and Clues to Understanding Autoimmunity (2000) pp. 140-145), as evidenced by Schellekens et al. (“Citrulline is an Essential Constituent of Antigenic Determinants Recognized by Rheumatoid Arthritis–specific Autoantibodies,” J. Clin. Invest. Volume 101, Number 1, January 1998, 273–281).
Boekel et al. teach a method to select a peptide for diagnosis of rheumatoid arthritis (RA), which comprises screening a peptide library with antibodies obtained from patients with RA (Figure 1, p. 142; pp. 143-144). The  peptide library is based on the sequence cfc1, which as evidenced by Table 1 of Schellekens et al. is 
SHQESTXGRSRGRSGRSGS	306-324 Arg312 -> Cit
The library has a fixed position at -3 and positions -2, -1, +1 and +2 were varied randomly, with exclusion of amino acids cysteine and tryptophan. Later peptide libraries also contained tryptophan and citrulline on fixed and variable positions (p. 143). 
	The prior art library falls within the genus of Lib(4), which requires six amino acids other than cysteine N-terminal to the Cit at position corresponding to Arg312 and five amino acids other than cysteine C-terminal to the Cit. Therefore, the reference satisfies all of the limitations of claims 20 and 29.
	With respect to claim 21, Boekel et al. teach peptides obtainable by the screening method (Table 1).

Allowable Subject Matter
Claims 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of Boekel et al. does not teach nor suggest a peptide library or a peptide comprising A-A at the C-terminus as required by Lib(1), Lib(2) or Lib(3) in the instant claims. Therefore, claims 26-28 are novel and unobvious over the closest art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654